DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.       Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 1/10/22 is acknowledged.
                                   Claim Rejections - 35 USC § 112(b)
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           In claim 3, it is not clear what the percentage range is based on.  Such percentage has been examined as though same is based on weight (w/w) as recited in other claims.
Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008/124629 (Solae).
            Solae discloses a composition for treating a meat product or seafood product (para [0021], [0040], [00109}-[00110)), the composition comprising a rice bran extract (para [00121]) and up to 0.5% (w/w) phosphate content (para [001 49]: "phosphates may be added (up to 0.5% phosphate) to increase the water holding capacity of the final product. Suitable phosphates include sodium tripolyphosphate, sodium hexametaphosphate, sodium acid pyrophosphate, sodium pyrophosphate, monosodium phosphate, disodium phosphate, and combinations thereof"), wherein a treatment of the meat product or seafood product with the rice bran extract improves water retention in the meat or seafood product (para [00119]). Whereas Solae does not specifically disclose rice bran extract having between about 3% and about 9 % (w/w) total phosphorous content, in view of the above disclosure, it would have obvious for the person of ordinary skill in the art to adjust the said phosphorous content to be within the specified range, in the course of routine experimentation, e.g., by direct addition the said phosphorous compounds, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para [0038], [00119]).
           Regarding claim 2, Solae discloses the composition of claim 1. Solae further discloses the rice bran extract (para [00121}) as well as composition comprising up to 0.5% (w/w) phosphate content (para [00119]) as well as other phosphorus compounds (para [0050], [00119]; also para (00121): “phosphinic acid, ... phosphatidyicholine, phosphoric acid, phosphates, ... polyphosphates”). Whereas Solae does not specifically disclose wherein the rice bran extract comprises between about 5% to about 7% (w/w) total phosphorous content, in view of the above disclosure, it would have been further obvious for the person of ordinary skill in the art to adjust the said phosphorous content to be within the specified range, in the course of routine experimentation, e.g., by direct addition the said phosphorous compounds, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para [0038), [00119}).
           Regarding claim 3, Solae discloses the composition of claim 1. Solae further discloses wherein the composition comprises from about 0.003% to about 0.08% total calcium content (para [0050], [0064]; also para [00176]: "0.07 % of calcium alginate"). Whereas Solae does not specifically disclose wherein the rice bran extract comprises from about 0.003% to about 0.08% total calcium content, in view of the above disclosure, it would have been further obvious for the person of ordinary skill in the art to adjust the said calcium content to be within the specified range, in the course of routine experimentation in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para [0038], [00119)).
           Regarding claim 11, Solae discloses a composition (para [0021]) comprising (a) a rice bran extract (para [00121]}) having between about 3% and about 9 % (w/w) total phosphorous content (para (00121): "suitable antioxidants include, but are not limited to ...phosphatidylcholine, phosphoric acid, phosphates, ... polyphosphates"; para [00122]: “the concentration of the antioxidant in the meat compositions may range from about 0.0001 % to about 20% by weight") and (b) a natural curing agent comprising a nitrite source (para [00116]-[00117]). Whereas Solae does not specifically disclose rice bran extract having between about 3% and about 9 % (w/w) total phosphorous content, in view of the above disclosure, it would have been further obvious for the person of ordinary skill in the art to adjust the said phosphorous content to be within the specified range, in the course of routine experimentation, e.g., by direct addition the said
phosphorous compounds, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para [0038], [00119]).
           Regarding claim 12, Solae discloses the composition of claim 1. Solae further discloses the tice bran extract (para (00121]) as well as composition comprising up to 0.5% (w/w) phosphate content (para [00119]) as well as other phosphorus compounds (para [0050], [00119]; also para [00121]: "phosphinic acid, ... phosphatidylcholine, phosphoric acid, phosphates, ... polyphosphates”). Whereas Solae does not specifically disclose wherein the rice bran extract comprises between about 5% to about 7% (w/w) total phosphorous content, in view of the above disclosure, it would have been further obvious for the person of ordinary skill in the art to adjust the said phosphorous content to be within the specified range, in the course of routine experimentation, e.g., by direct addition the said phosphorous compounds, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para [0038], [00119)).             Regarding claim 13, Solae discloses the composition of claim 11. Solae further discloses wherein the composition comprises from about 0.003% to about 0.08% total calcium content (para [0050], [0064]; also para [00176]: "0.07 % of calcium alginate"). Whereas Solae does not specifically disclose wherein the rice bran extract comprises from about 0.003% to about 0.08% total calcium content, in view of the above disclosure, it would have been further obvious for the person of ordinary skill in the art to adjust the said calcium content to be within the specified range, in the course of routine experimentation, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para (0038), 00119)). 6.       Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008/124629 (Solae) taken together with Sunil L et al (Sunil).          Regarding claims 4, Solae further discloses the rice bran extract (para [(001421)); but Solae does not specifically disclose wherein the rice bran extract further comprises one or more of: from about 45% to about 55% (w/w) ash, from about 25% to about 45% (w/w) carbohydrate, from about 4% to about 12% (w/w) protein, from about 3% to about 10% (w/w) dietary fiber.  However, Sunil teaches wherein the rice bran extract further comprises one or more of: from about 45% to about 55% (w/w) ash, from about 25% to about 45% (w/w) carbohydrate, from about 4% to about 12% (w/w) protein (pg 3001, Table 1, 3-5%), from about 3% to about 10% (w/w) dietary fiber. In view that both Solae and Sunil disclose rice bran extracts, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solae and Sunil, and design a composition for treating a meat product, as disclosed in Solae, while utilizing the rice bran extract as the said composition ingredient, as disclosed in Sunil, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para [0038], [001 19]).
              Regarding claim 5, Solae further discloses the rice bran extract (para [00121));
but Solae does not specifically disclose wherein the rice bran extract further comprises from about 45% to about 55% (w/w) ash, from about 25% to about 45% (w/w) carbohydrate, from about 4% to about 12% (w/w) protein, and from about 3% to about 10% (w/w) dietary fiber. However, Sunil teaches wherein the rice bran extract further comprises about 7% (w/w) ash (pg 3001, Table 1), 55-69% (w/w) carbohydrate (pg 3001, Table 1), from about 4% to about 12% (w/w) protein (pg 3001, Table 1, 3-5%), and 32% (w/w) dietary fiber (pg 3002, Table 2). In view that both Solae and Sunil disclose rice bran extracts, it would have been further obvious to one having ordinary skill in the art to combine the teachings of Solae and Sunil, and design a composition for treating a meat product, as disclosed in Solae, while utilizing the rice bran extract as the said composition ingredient, as disclosed in Sunil, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para [0038], [00119}). Whereas neither Solae nor Sunil specifically discloses wherein the rice bran extract further comprises from about 45% to about 55% (w/w) ash, from about 25% to about 45% (w/w) carbohydrate, and from about 3% to about 10% (w/w) dietary fiber (i.e., specific content of the said ingredients), in view of the above
disclosure, it would have been further obvious for the person of ordinary skill in the art to adjust the said ash content (e.g., by selection of extracting solvents, thermal treatment/carbonizing/pyrolysis under oxidizing atmosphere, etc.) to be within the specified range, in the course of routine experimentation, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para [0038], [00119)).           Regarding claim 6, Solae further discloses the rice bran extract (para [00121))
and fat content in the said composition (para (00120}); but Solae does not specifically disclose wherein the rice bran extract comprises less than about 0.2% (w/w) fat. However, Sunil teaches wherein the rice bran extract comprises less than about 12% (w/w) fat (pg 3001,Table 1) as well as dependency of the oil content from the extraction method (pg 3001 col 1 para 1). In view that both Solae and Sunil recite rice bran extracts, it would have been further obvious to one having ordinary skill in the art to combine the teachings of Solae and Sunil, and design a composition for treating a meat product, as disclosed in Solae, while utilizing the rice bran extract as the said composition ingredient, as disclosed in Sunil, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para [0038], {00119]). Whereas neither Solae nor Sunil specifically recites wherein the rice bran extract comprises less than about 0.2% (w/w) fat, in view of the above disclosure, it would have been further obvious for the person of ordinary skill in the
art to adjust the said fat content (e.g., by adjustment of the fat extraction protocol) to be within the specified range, in the course of routine experimentation, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para [0038], [00119]).
              Regarding claim 7, Solae further discloses the rice bran extract (para (00121]);
but Solae does not specifically disclose wherein the rice bran extract comprises from about 15% to about 22% (w/w) total sodium content.  However, Sunil teaches wherein the rice bran extract comprises from about 8% to about 12% (w/w) total sodium content (pg 3002 Table 3). In view that both Solae and Sunil disclose rice bran extracts, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solae and Sunil, and design a composition for treating a meat product, as disclosed in Solae, while utilizing the
tice bran extract as the said composition ingredient, as taught in Sunil, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para [0038], [00119]). Whereas neither Solae nor Sunil specifically recite wherein the rice bran extract comprises from about 15% to about 22% (w/w) total sodium content, in view of the above disclosure, it would have been further obvious for the person of ordinary skill in the art to adjust the said sodium content (e.g., by adding table salt) to be within the specified range, in the course of routine experimentation, in order to enhance efficiency of the said composition toward
improving water retention of said meat or seafood product (Solae, para [0038], (00119).
           Regarding claim 8, Solae further discloses the rice bran extract (para [00121]);
but Solae does not specifically disclose wherein the rice bran extract comprises between about 1 % to about 12% by weight moisture. However, Sunil teaches wherein the rice bran extract comprises between about 1 % to about 12% by weight moisture (pg 3001 Table 1, 7-13%). In view that both Solae and Sunil recite rice bran extracts, it would have been further obvious to one having ordinary skill in the art to combine the teachings of Solae and Sunil, and design a composition for treating a meat product, as disclosed in Solae, while utilizing the rice bran extract as the said composition ingredient, as taught in Sunil, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para [0038], (00119).
7.       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO2008/124629 (Solae) taken together with Somnuck.         Solae further discloses the rice bran extract (para (00121)); but Solae does not specifically disclose the rice bran extract has 120-150 kcal. However, Somnuk teaches the rice bran extract has 320 kcal/100 g (pg 55, Table 4.1a). In view that both Solae and Somnuk disclose rice bran extracts, it would have been obvious to one having
ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solae and Somnuk, and design a composition for treating a meat product, as disclosed in Solae, while utilizing the rice bran extract as the said composition ingredient, as taught in Somnuk, in order to enhance efficiency of
the said composition toward improving water retention of said meat or seafood product (Solae, para [0038], [00119]). Whereas neither Solae nor Sunil specifically recites the rice bran extract has 120-150 kcal, in view of the above disclosure, it would have been further obvious for the person of ordinary skill in the art to adjust the said energy value (e.g., by lowering the carbohydrate and/or fat content by adjusting the extraction conditions including the solvent utilized for the said extraction) to be within the specified range, in the course of routine experimentation, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product
(Solae, para [0038], [00119)).8.       Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO2008/124629 (Solae) taken together with KR2015/0008638 (KR).          Solae further discloses the rice bran extract (para [00121]); but Solae does not specifically disclose wherein the meat product or seafood product treated with the rice bran extract has a cooked weight yield that is at least 5% greater than a control comprising the untreated cooked meat product or seafood product. However, KR
teaches moisture retention of rice bran-comprising baked products (Abstract), i.e., the same effect as disclosed in para [83] of the present Application. In view that both Solae and JB disclose rice bran products, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solae and KR, and design a composition for treating a meat product, as disclosed in Solae, while utilizing the rice bran for moisture retention in the cooked products, as taught in KR, in order to enhance efficiency of the said composition toward
improving water retention of said meat or seafood product (Solae, para [0038], [00119]). Whereas neither Solae nor KR specifically teaches wherein the meat product or seafood product treated with the rice bran extract has a cooked weight yield that is at least 5% greater than a control comprising the untreated cooked meat product or seafood product (i.e., specific values of the moisture retention results), in view of the above disclosure, it would have been further obvious for the person of ordinary skill in the art to design the said composition and adjust a cooked weight yield to be within the specified range, in the course of routine experimentation, in order to enhance efficiency of the said composition toward improving water retention of said meat or seafood product (Solae, para [0038], [00119]).

                                                                                                                                                               Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
April 8,  2022